Case 4:15-cr-20709-LVP-MJH ECF No. 54 filed 08/10/20      PageID.641   Page 1 of 13


                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

UNITED STATES OF AMERICA,

             Plaintiff,
                                            Criminal Case No. 15-20709
                                            Honorable Linda V. Parker
v.

RAYMEL GREENE,

          Defendant.
_________________________________/

     OPINION AND ORDER GRANTING DEFENDANT’S RENEWED
             MOTION FOR RELEASE FROM CUSTODY
                 UNDER 18 U.S.C. § 3582(c)(1)(A)

       On December 9, 2015, Defendant pleaded guilty pursuant to a Rule 11

Plea Agreement to one count of possession with intent to distribute cocaine

base in violation of 21 U.S.C. § 841(a)(1). On March 29, 2016, this Court

sentenced Defendant to 120 months of incarceration, followed by a three-

year term of supervised release. (ECF No. 27.) A Judgment was entered on

March 31, 2016. (Id.) The matter is currently before the Court on

Defendant’s Renewed Motion for Release from Custody Under 18 U.S.C.

§ 3582(c)(1)(A). (ECF No. 48.) The matter has been fully briefed. (ECF

Nos. 51, 53.)
Case 4:15-cr-20709-LVP-MJH ECF No. 54 filed 08/10/20         PageID.642      Page 2 of 13


                                Applicable Law

      Under § 3582, a court may reduce a defendant’s term of imprisonment

“after considering the factors set forth in [18 U.S.C.] section 3553(a) to the

extent they are applicable, if it finds that . . . extraordinary and compelling

reasons warrant such a reduction . . . and that a reduction is consistent with

applicable statements issued by the Sentencing Commission[.]” 18 U.S.C.

§ 3582(c)(1)(A)(i). The defendant bears the burden of proving that

“extraordinary and compelling reasons” exist to justify release under the

statute. See United States v. Rodriguez, 896 F.2d 1031, 1033 (6th Cir. 1990)

(concluding that the burden of proving facts that could decrease a potential

sentence fall upon the defendant); see also United States v. Butler, 970 F.2d

1017, 1026 (2d Cir. 1992) (“If the defendant seeks decreased punishment, he

or she has the burden of showing that the circumstances warrant that

decrease.”). Here, Defendant seeks compassionate release citing the novel

coronavirus (COVID-19) and his latent tuberculosis (TB), which he

contends increases his risk of serious outcomes if he contracts the virus.

      A defendant may move for compassionate release under

§ 3582(c)(1)(A) only after “fully exhaust[ing] all administrative rights to

appeal a failure of the Bureau of Prisons to bring a motion on the

defendant’s behalf” or “the lapse of 30 days from the receipt of such a

request by the warden of the defendant’s facility, whichever is earlier.”

                                        2
Case 4:15-cr-20709-LVP-MJH ECF No. 54 filed 08/10/20         PageID.643     Page 3 of 13


§ 3582(c)(1)(A). This exhaustion requirement is mandatory. United States

v. Alam, 960 F.3d 831, 832, 834 (6th Cir. 2020). There is no dispute that

Defendant has administratively exhausted his request for release. (ECF No.

48 at Pg ID 418; ECF No. 51 at Pg ID 458.)

                                       Analysis

             Whether Extraordinary and Compelling Reasons
         Warrant Defendant’s Release and Whether a Reduction is
    Consistent with the Sentencing Commission’s Applicable Policy
                              Statements

      The Court finds that Defendant’s medical condition and the conditions

at his place of confinement due to COVID-19 present, in combination,

extraordinary and compelling circumstances warranting a sentence

reduction.

      It is widely acknowledged, based on expert guidance, that there is a

greater risk of COVID-19 infection for incarcerated individuals. The rapid

spread of the virus is particularly likely in facilities where inmates sleep in

open-dormitory style rooms and share bathrooms and eating areas, as is the

case at the Federal Bureau of Prisons’ Yazoo City Low facility, where

Defendant is incarcerated. Two Yazoo City Low inmates have died after

contracting COVID-19. https://www.bop.gov/coronavirus/ (last visited Aug.

6, 2020). The BOP reports that 96 inmates and nine staff members at the

facility have contracted COVID-19. Id.


                                        3
Case 4:15-cr-20709-LVP-MJH ECF No. 54 filed 08/10/20         PageID.644     Page 4 of 13


      Nevertheless, only 175 inmates have been tested for the virus at the

Yazoo City Low. Id. This represents only about 10% of the facility’s

inmate population. See https://www.bop.gov/locations/institutions/yaz/ (last

visited Aug. 6, 2020). Because more than half of the prisoners tested at

Yazoo City Low have tested positive for COVID-19, one can presume that

the infection rate at the facility is in fact far higher than the BOP’s reported

numbers suggest. See Wilson v. Williams, 961 F.3d 829, 849 (6th Cir. 2020)

(Cole, C.J., concurring in part and dissenting in part) (“The flaws inherent in

the half-measures employed by the BOP are amplified by the BOP’s

inability to test inmates for COVID-19. At the time of the preliminary

injunction, the BOP had only obtained 75 tests for roughly 2,500 inmates at

Elkton. The fact that more than two-thirds of those tests came back positive

suggests an extremely high infection rate, but the BOP’s testing shortage

ensured that the record would not reflect the precise figure.”) (Cole, Chief J.,

concurring). Notably, Mississippi, where Yazoo City Low is located, is

currently one of the hot beds for COVID-19 in the United States. See

https://www.nytimes.com/2020/08/06/world/coronavirus-covid-19.html

(visited Aug. 6, 2020).

      Several courts have found extraordinary conditions warranting release

under § 3582(c)(1)(A)(i) based on the COVID-19 pandemic, coupled with

an individual’s pre-existing health conditions rendering the individual

                                        4
Case 4:15-cr-20709-LVP-MJH ECF No. 54 filed 08/10/20        PageID.645     Page 5 of 13


vulnerable to severe complications from the virus. See, e.g., United States v.

Nazzal, No. 10-20392, 2020 WL 3077948, at *3 (E.D. Mich. June 10, 2020)

(Lawson, J.) (citing cases); United States v. Rahim, No. 16-20433, 2020 WL

2604857, at *2 (E.D. Mich. May 21, 2020) (Edmunds, J.); United States v.

Loyd, No. CR 15-20394-1, 2020 WL 2572275, at *2 (E.D. Mich. May 21,

2020) (Tarnow, J.) (citing cases); United States v. White, No. 13- CR-20653-

1, 2020 WL 2557077, *5 (E.D. Mich. May 20, 2020) (Leitman, J.); United

States v. Agomuoh, No. 16-20196, 2020 WL 2526113, at *1 (E.D. Mich.

May 18, 2020) (Levy, J.); United States v. Pomante, No. 19-20316, 2020

WL 2513095, at *5 (E.D. Mich. May 15, 2020) (Hood, C.J.). An inmate’s

medical condition, combined with the inability to practice social distancing

in prison, diminishes the inmate’s ability to “provide self-care” for his or her

medical conditions, thereby satisfying the Sentencing Commission’s

statement as to when a reduction is appropriate. See U.S.S.G. § 1B1.13.

      Shortly after his incarceration in March 2016, Defendant was

diagnosed with an opacity in his right lung linked to a possible TB infection

(Def.’s Mot. Ex. 2, ECF No. 48-3.) In January 2017, doctors confirmed a

positive TB skin test and noted scarring on Defendant’s right lung. (Id. Ex

3, ECF No. 48-4.) While Defendant underwent a successful 12-week

prophylaxis treatment in 2017 (id. Ex. 4, ECF No. 48-5), he continues to

suffer from latent TB. BOP medical staff have therefore ordered a yearly

                                       5
Case 4:15-cr-20709-LVP-MJH ECF No. 54 filed 08/10/20           PageID.646    Page 6 of 13


chest x-ray to guard against reoccurrence. (Id.; see also id. Ex. 2, ECF No.

48-3.) Defendant also has a history of Stage 2 chronic kidney disease. (Id.

Ex. 2, ECF No. 48-3.)

      Because COVID-19 is a respiratory disease, see

https://www.lung.org/lung-health-diseases/lung-disease-lookup/covid-

19#:~:text=COVID%2D19%20is%20a%20lung,for%20severe%20disease%

20than%20others (visited Aug. 7, 2020), and TB affects the lungs, scientists

and health care professionals indicate that individuals who have had TB and

recovered are still likely to be at higher risk of serious illness if they contract

COVID-19. https://www.theunion.org/news-centre/covid19/covid-tb-

faqs#five (visited Aug. 6, 2020.) Courts have released incarcerated

individuals during the pandemic who suffer latent TB. See, e.g., United

States v. Watkins, No. 15-20333, 2020 WL 4016097, at *3 (E.D. Mich. July

16, 2020); United States v. Spencer, No. 04 CR 1156, 2020 WL 3893610, at

*5 (S.D.N.Y. July 10, 2020); United States v. Barrenechea, No. 92-cr-

00403, 2020 WL 2315638, at *1 (N.D. Cal. May 7, 2020); United States v.

Johnson, CR H-96-176, 2020 WL 3618682, at *2 (S.D. Tex. July 2, 2020);

United States v. Atwi, No. 18-20607, 2020 WL 1910152, at *5 (E.D. Mich.

Apr. 20, 2020); Perez v. Wolf, No. 19-cv-05191, 2020 WL 1865303, at *13

(N.D. Cal. Apr. 14, 2020); Doe v. Barr, No. 20-cv-02141, 2020 WL

1820667, at *5 (N.D. Cal. Apr. 12, 2020).

                                         6
Case 4:15-cr-20709-LVP-MJH ECF No. 54 filed 08/10/20        PageID.647     Page 7 of 13


      The Government maintains that latent TB does not place Defendant at

increased risk if he contracts COVID-19 and that some of the cases he cites

to argue that it does are distinguishable, as the inmates in those cases (Atwi

and Barrenchea) had other, more critical underlying conditions. The

Government argues that Doe and Perez are not persuasive, as they involved

immigration detainees and thus the courts did not analyze whether certain

medical conditions constitute extraordinary and compelling reasons under

§ 3582. According to the Government, Defendant’s reliance on Johnson “is

misplaced because circumstances other than the Defendant’s medical

conditions animated the result.” (ECF No. 51 at Pg ID 465.) The

Government contends that Johnson and Barr also are not persuasive, as the

decisions rested on a questionable study. Instead, the Government

maintains, the Court should look to the list of medical conditions the CDC

recognizes as putting individuals at greater risk of severe illness from

COVID-19, which does not currently include latent or active TB. See

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-

with-medical-

conditions.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcor

onavirus%2F2019-ncov%2Fneed-extra-precautions%2Fgroups-at-higher-

risk.html (visited Aug. 7, 2020).



                                       7
Case 4:15-cr-20709-LVP-MJH ECF No. 54 filed 08/10/20        PageID.648     Page 8 of 13


      Regardless of whether the individuals seeking release in the cases

Defendant cites were immigration detainees or convicted criminals or

suffered serious medical conditions in addition to latent TB, the courts in

those decisions found latent TB to be a condition that placed them at

increased risk if they contracted the virus. This is the significance of those

decisions here. That significance is not impacted by any distinctions in the

standard applied to decide whether the inmate should be released.

      As COVID-19 is a new and novel virus, its comorbidity with any

medical condition, including latent TB, is far from understood. Notably,

medical experts are continuously gaining insight as to how this new virus

affects individuals with particular medical conditions and the list of

underlying conditions exposing individuals to the risk of serious outcomes is

evolving. Even the CDC acknowledges that “[w]e are learning more about

COVID-19 every day”; and therefore, the CDC’s own list of conditions

supporting increased risk of severe illness has evolved during this pandemic.

See https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-with-medical-conditions.html (visited Aug. 6, 2020).

Therefore, any scientific study—even perhaps one that reflects some

weaknesses—provides guidance.1


1
  In Reply, Defendant provides two additional medical sources confirming
the study’s finding of “evidence that patients with Latent Tuberculosis
                                       8
Case 4:15-cr-20709-LVP-MJH ECF No. 54 filed 08/10/20      PageID.649    Page 9 of 13


      Moreover, at this point, there is no vaccine and the virus can cause

severe complications or death. No one can seriously deny that the COVID-

19 pandemic is extraordinary and unprecedented in modern times and that it

poses a danger to everyone. Thus, as the court reasoned in Atwi:

      [R]egardless of whether latent TB can make a person more susceptible
      to catching COVID-19, if [petitioner] does catch it, the risks to
      someone with a co-infection of TB and COVID-19 “are readily
      apparent,” as both are respiratory diseases that affect the lungs. The
      Court is not willing to take that risk.

2020 WL 1910152, at *5 (E.D. Mich. Apr. 20, 2020) (citing Max Bearak

and Joanna Slater, “Among the most vulnerable to coronavirus: The tens of

millions who carry HIV and tuberculosis,” Washington Post,

https://wapo.st/2xBSNB5).

      For these reasons, the Court finds extraordinary and compelling

circumstances warranting a reduction in Defendant’s sentence.

          Whether the § 3553(a) Factors Favor Defendant’s Release

      Defendant “is not a danger to the safety of any other person or to the

community” as required for compassionate release. See 28 U.S.C.

§ 3582(c)(1)(A) (providing that a reduction in sentence must be “consistent



Infection (LTBI) and Tuberculosis (TB) disease have … predisposition
towards developing severe COVID-19 pneumonia.” Yamini Marimuthu, et
al., COVID-19 and tuberculosis: A mathematical model based forecasting in
Delhi, India, 67 Indian Journal of Tuberculosis 177 (Apr. 2020); see also
Matthew J. Saunders & Carlton A. Evans, COVID-19, tuberculosis, and
poverty: preventing a perfect storm, European Respiratory Journal (2020).
                                      9
Case 4:15-cr-20709-LVP-MJH ECF No. 54 filed 08/10/20        PageID.650     Page 10 of 13


 with applicable policy statements issued by the Sentencing Commission”);

 U.S.S.G. § 1B1.13. Defendant scored as a career offender at sentencing

 because of drug convictions in 2009 (involving the distribution of

 marijuana) and in 2011 (involving the distribution of cocaine). (PSR ¶ 47.)

 While Defendant has a lengthy criminal history, most of his convictions—as

 the Government acknowledges (ECF No. 38 at Pg ID 144; ECF No. 51 at Pg

 ID 450)—are for driving with a suspended license. (PSR ¶¶ 29-44.) The

 Court is reluctant to conclude that such convictions reflect “an entrenched

 disrespect for the law[,]” as urged by the Government (ECF No. 51 at Pg ID

 470), where the State regularly suspends the driver’s licenses of individuals

 who lack the financial resources to pay fines and fees and where the use of a

 car is a vital means of transportation, as it is in Michigan. Except for an

 assault and battery conviction in 1997, when Defendant was 21 years old (id.

 ¶ 31), none of his prior convictions were for violent crimes. (Id. ¶¶ 29-44.)

       The Government emphasizes that the individual to whom Defendant

 previously sold cocaine, which was the basis for his 2011 drug conviction,

 later died from an overdose. (See ECF No. 51 at Pg ID 447; PSR ¶ 44.)

 While the Court does not minimize Defendant’s responsibility for the crime

 to which he pleaded guilty, it finds significant that an autopsy showed

 cocaine, opiates, and nordiazepam in the victim’s blood. (PSR ¶ 44.) There

 is no indication that Defendant supplied the individual with the latter two

                                       10
Case 4:15-cr-20709-LVP-MJH ECF No. 54 filed 08/10/20         PageID.651      Page 11 of 13


 drugs or that he was aware that the individual was using them in

 combination with cocaine.

         Moreover, as the Government conceded in response to a motion

 Defendant filed in November 2019, if Defendant were sentenced today, he

 might find relief warranting a reduction of his sentence under United States

 v. Havis, 927 F.3d 382, 386-86 (6th Cir. 2010). (ECF No. 32 at Pg ID 116.)

 Had Defendant not been sentenced as a career offender, he faced a guideline

 range of only 70 to 87 months. In any event, Defendant’s 120-month

 sentence is actually 100 months with good time credit. He has served

 approximately 50% of his actual sentence of 8.3 years.

         During his incarceration, Defendant has completed several programs

 to prepare him for success upon his release. He has only two disciplinary

 infractions and neither infraction suggests that he is a danger to the

 community if released. One infraction was for forgetting to sign a sign-out

 sheet. The second incident related to his possession of a cell phone in April

 2019.

         Defendant has significant support from his three brothers and his

 sister. (See PSR ¶¶ ; Def. Mot. Ex 5, ECF No. 48-6.) Defense counsel

 represents that, if released, Defendant can live with his brother, Tywan

 Bowles, in Flint, Michigan. (ECF No. 48 at Pg ID 432.) Defendant also is



                                        11
Case 4:15-cr-20709-LVP-MJH ECF No. 54 filed 08/10/20          PageID.652   Page 12 of 13


 the father of two children who he drove to and from school before his

 incarceration and cared for while their mother worked as a registered nurse.

       Thus, the Court finds that extraordinary and compelling circumstances

 and the factors set forth in 18 U.S.C. § 3553(a) warrant a reduction of

 Defendant’s sentence.

                                      Conclusion

       For the foregoing reasons, the Court is GRANTING Defendant’s

 request for compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i).

 The Court reduces Defendant’s sentence to time served as of August 17,

 2020. The period of supervised release shall be extended to three years and

 six months, with the first six months to be served under 24-hour home

 incarceration.

       Defendant shall be released no later than August 17, 2020, and shall

 reside at the residence of his brother, Tywan Bowles, in Flint, Michigan,

 where Defendant shall remain in self-quarantine for 14 days. Defendant

 shall notify the Probation Department for the Eastern District of Michigan

 within 24 hours of his arrival at his brother’s residence and is directed to

 follow the instructions of the assigned probation officer.

       Defendant’s 24-hour home incarceration will be enforced by location

 monitoring, using technology to be determined by the Probation Department.

 All requests to leave the residence must be approved by the Probation

                                        12
Case 4:15-cr-20709-LVP-MJH ECF No. 54 filed 08/10/20       PageID.653    Page 13 of 13


 Department in advance. Upon his release from custody, Defendant will be

 subject to the same conditions of release imposed in his original sentence.

       Upon entry of this Order, defense counsel shall immediately contact

 the Probation Department to coordinate and facilitate enforcement of

 Defendant’s electronic monitoring and other release conditions.

       IT IS SO ORDERED.

                                            s/ Linda V. Parker
                                            LINDA V. PARKER
                                            U.S. DISTRICT JUDGE


  Dated: August 10, 2020




                                      13
